DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 11/23/2021 has been fully considered. Applicant’s amendment to claim 30 overcomes the rejection under 35 U.S.C. 112. Regarding the prior art rejections:
In reference to claim 18, Applicant’s amendments and the accompanying arguments with respect to the first gate contact and the means for tuning the threshold voltage being located over the first active region have been fully considered and are persuasive.  The rejection of claims 18-24 has been withdrawn and the claims are allowed. 
In reference to claims 1, 25, and 31 and their dependent claims, Applicant’s amendments and the accompanying arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of other embodiments disclosed in Kang et al. (US 2021/0035902).
 
Claim Objections
Claim 25 is objected to because of the following informalities: in claim 25, the word ‘action’ in the last line should be changed to ‘active’ to be consistent with the rest of the claim.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
“the means for tuning a threshold voltage includes a dummy gate contact.” in claim 23, and
“the means for tuning a threshold voltage includes a dummy contact interconnect.” In claim 24.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-14, 16, 17, 25-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2021/0035902).

Kang does not disclose in the embodiment of Figures 7 and 8 that the second gate contact is located over the field region of the substrate.
	Kang teaches a second gate contact, DCB in Figures 9 and 10, located over the field region 3 of the substrate (between active regions PR2 and NR2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second gate contact to be located over the field region of the substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one contact alignment for another.
In reference to claim 11, Kang discloses the second gate contact is a dummy gate contact, paragraph 72.

Kang teaches a third gate contact, DCB2 in Figure 11, coupled to the gate GE, wherein the third gate contact is directly electrically coupled to only the gate, paragraphs 70-72 and 79. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a third gate contact to be coupled to the gate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one contact configuration for another, see the end of paragraph 79 of Kang. 
In reference to claims 12, The embodiment of Figures 7 and 8 of Kang is silent regarding the first transistor is a p-channel field effect transistor (PFET), wherein the second transistor is a n-channel field effect transistor (NFET), and wherein the first gate contact is located over the first transistor.
However Kang teaches in the embodiment of Figure 12C, a first transistor is a p-channel field effect transistor (PFET), GE1 over PR, the second transistor is a n-channel field effect transistor (NFET), GE1 over NR, and the first gate contact CB is located over the first transistor, paragraph 87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first transistor to be a p-channel field effect transistor (PFET), the second transistor to be a n-channel field effect transistor (NFET), and the first gate contact to be located over the first transistor. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.

However Kang teaches in the embodiment of Figure 19, a first transistor is a p-channel field effect transistor (PFET), PR, the second transistor is a n-channel field effect transistor (NFET), NR, and the first gate contact CB (right most) is located over the second transistor, paragraph 119. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first transistor to be a p-channel field effect transistor (PFET), the second transistor to be a n-channel field effect transistor (NFET), and the first gate contact to be located over the first transistor. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.
In reference to claim 14, the embodiment of Figures 7 and 8 of Kang is silent regarding the first transistor is a n-channel field effect transistor (NFET), and wherein the second transistor is a p-channel field effect transistor (PFET).
However Kang teaches in the embodiment of Figure 9, a first transistor is a n-channel field effect transistor (NFET), NR2, and the second transistor is a p-channel field effect transistor (PFET), PR2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first transistor to be a n-channel field effect transistor (NFET), the second transistor to be a p-channel field effect transistor (PFET). To do so would have merely been to apply a known technique to a known device ready for improvement to yield 
In reference to claim 16, the embodiment of Figures 7 and 8 of Kang is silent regarding the first transistor includes a planar transistor, a field effect transistor (FET), or a gate all around (GAA) FET.
Kang teaches the first transistor including a planar transistor, a field effect transistor (FET), or a gate all around (GAA) FET, paragraphs 57, 92, 99, and 100 and Figures 13B and 14B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first transistor to include a planar transistor, a field effect transistor (FET), or a gate all around (GAA) FET. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claim 17, the examiner takes OFFICIAL NOTICE that it is well known in the art for the integrated device to be incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the integrated device to be incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, 
In reference to claim 20, the means for tuning a threshold voltage being configured to tune a threshold voltage required to induce a first current flow in the first transistor and a second current flow in the second transistor is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. This limitation does not provide a further structural limitation beyond that disclosed by Kang and the structure of Kang is capable of performing the intended use.
Kang nevertheless discloses the means for tuning a threshold voltage being configured to tune a threshold voltage required to induce a first current flow in the first transistor and a second current flow in the second transistor, paragraph 58.
In reference to claim 21, the embodiment of Figures 7 and 8 of Kang is silent regarding the first transistor is a p-channel field effect transistor (PFET), wherein the second transistor is a n-channel field effect transistor (NFET).
However Kang teaches in the embodiment of Figure 15, the first transistor is a p-channel field effect transistor (PFET), PR, the second transistor is a n-channel field effect transistor (NFET), NR, paragraphs 102-104 and Figure 15B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first transistor to be a p-channel field effect transistor (PFET), the second transistor to be a n-channel field effect transistor (NFET). To do so would have merely been to apply a known technique to a known 
In reference to claim 22, the embodiment of Figures 7 and 8 of Kang is silent regarding the first transistor is a n-channel field effect transistor (NFET), and the second transistor is a p-channel field effect transistor (PFET).
However Kang teaches in the embodiment of Figure 15, the first transistor is a n-channel field effect transistor (NFET), NR, and the second transistor is a p-channel field effect transistor (PFET), PR, paragraphs 102-104 and Figure 15B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first transistor to be a n-channel field effect transistor (NFET), and the second transistor to be a p-channel field effect transistor (PFET). To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.
In reference to claim 24, the embodiment of Figures 7 and 8 of Kang does not disclose the means for tuning a threshold voltage includes a dummy contact interconnect.
Kang teaches a dummy feature including a dummy interconnect DVB in Figure 4B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the means for tuning a threshold voltage to include a dummy contact interconnect. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claim 25, Kang discloses an integrated device, with reference to Figures 7 and 8, comprising: a substrate comprising a first active region AR6, a second active region AR5, 
The embodiment of Figures 7 and 8 of Kang does not disclose a contact interconnect coupled to the second gate contact, wherein the contact interconnect is directly electrically coupled to only the gate contact.
Kang discloses in the embodiment of Figure 4B, a contact interconnect DVB coupled to the second gate contact DCB, wherein the contact interconnect is directly electrically coupled to only the gate contact, paragraph 55. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a contact interconnect to be coupled to the second gate contact, wherein the contact interconnect is directly electrically coupled to only the gate contact. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one dummy configuration for another.
Kang discloses the contact interconnect associated with and aligned with the gate contact, it results naturally that the contact interconnect is also located over the first active region of the substrate. 

Kang teaches a third gate contact, DCB2 in Figure 11, coupled to the gate GE, paragraph 79. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a third gate contact to be coupled to the gate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one contact configuration for another, see the end of paragraph 79 of Kang. 
In reference to claim 27, the second gate contact being configured to tune a threshold voltage required to induce a first current flow in the first transistor and a second current flow in the second transistor is an intended use limitation. A recitation of the intended use of the claimedinvention must result in a structural difference between the claimed invention and the prior art inorder to patentably distinguish the claimed invention from the prior art. If the prior art structureis capable of performing the intended use, then it meets the claim. This limitation does not provide a further structural limitation beyond that disclosed by Kang and the structure of Kang is capable of performing the intended use.
Kang nevertheless discloses the second gate contact being configured to tune a threshold voltage required to induce a first current flow in the first transistor and a second current flow in the second transistor, paragraph 58.
In reference to claim 28, the embodiment of Figures 7 and 8 of Kang is silent regarding the first transistor is a p-channel field effect transistor (PFET), wherein the second transistor is a n-channel field effect transistor (NFET).

In reference to claim 29, the embodiment of Figures 7 and 8 of Kang is silent regarding the first transistor is a n-channel field effect transistor (NFET), and the second transistor is a p-channel field effect transistor (PFET).
However Kang teaches in the embodiment of Figure 15, the first transistor is a n-channel field effect transistor (NFET), NR, and the second transistor is a p-channel field effect transistor (PFET), PR, paragraphs 102-104 and Figure 15B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first transistor to be a n-channel field effect transistor (NFET), and the second transistor to be a p-channel field effect transistor (PFET). To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.
In reference to claim 31, Kang discloses a method of making an integrated device, with reference to Figures 7 and 8, comprising: providing a substrate comprising a first active region AR6, a second active region AR5, and a field region 3 located between the first active region and the second active region; forming a first transistor located over the substrate, wherein the first 
In the embodiment of Figures 7 and 8 of Kang does not disclose a third gate contact coupled to the gate.
Kang teaches a third gate contact, DCB2 in Figure 11, coupled to the gate GE, paragraph 79. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a third gate contact to be coupled to the gate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one contact configuration for another, see the end of paragraph 79 of Kang. 
In reference to claim 32, Kang discloses the third gate contact, DCB2 in Figure 11, is directly electrically coupled to only the gate, paragraphs 70-72 and 79.
In reference to claim 33, the second gate contact being configured to tune a threshold voltage required to induce a first current flow in the first transistor and a second current flow in the second transistor is an intended use limitation. A recitation of the intended use of the claimedinvention must result in a structural difference between the claimed invention and the prior art inorder to patentably distinguish the claimed invention from the prior art. If the prior art structureis capable of performing the intended use, then it meets the claim. This limitation does not 
Kang nevertheless discloses the second gate contact being configured to tune a threshold voltage required to induce a first current flow in the first transistor and a second current flow in the second transistor, paragraph 58.
In reference to claim 34, the embodiment of Figures 7 and 8 of Kang is silent regarding the first transistor is a p-channel field effect transistor (PFET), wherein the second transistor is a n-channel field effect transistor (NFET).
However Kang teaches in the embodiment of Figure 15, the first transistor is a p-channel field effect transistor (PFET), PR, the second transistor is a n-channel field effect transistor (NFET), NR, paragraphs 102-104 and Figure 15B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first transistor to be a p-channel field effect transistor (PFET), the second transistor to be a n-channel field effect transistor (NFET). To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.

Allowable Subject Matter
Claims 18-24 are allowed.
In reference to claim 18, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the first gate contact and the means for tuning the threshold voltage are located over the first active region; in combination with the other recited limitations.  Claims 19-24 depend on claim 18.

Claims 2-10, 15, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the first gate contact is located over the field region of the substrate; in combination with the other recited limitations in the base claim.
Claims 3-10 depend on claim 2 and would be allowable in combination with the other recited limitations in the respective base claims.
Claims 15 and 30 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the third gate contact and the fourth gate contact are located over the third active region of the substrate or the fourth active region of the substrate; in combination with the other recited limitations in the respective claims and their base claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897